The facts are fully stated in the opinion prepared by Mr. Justice BROWN.
Taxes are levied not by contract but "in pursuance of law." Section 3, Article IX, Florida Constitution.
Valid ad valorem tax liens upon described lands may be enforced by statutory proceedings in rem brought by a governmental taxing unit in which the lands are located against the described lands as defendant without making the owner of the land a party defendant in the suit (Chapter 15038, Acts of 1931), and due process of law may be afforded by giving the owner of the lands fair, adequate and timely notice of the contemplated or pending in rem proceedings as may be prescribed by statute. See 1 C.J.S., p. 1148 and authorities cited; 84 Am.Dec. 74.
In this case the statutory notice by registered letter and publication describing the lands, was given to the owner who did not appear in the in rem proceedings which by due course resulted in a judgment and a judicial sale and conveyance to a third party purchaser who sought writ of assistance to obtain possession of the lands. The former owner of the lands for himself and his tenants contested the writ of assistance on grounds challenging the validity of the in rem proceedings under which the title to the lands was conveyed to another person by due course of law.
As the in rem proceedings were valid, they are binding on the former owner and his tenants though he did not appear in the proceedings after the statutory notice was given; and as such former owner is bound by the in rem judgment and the sale and conveyance of the lands, he has no right to contest the execution of the writ of assistance which was issued under the general provision of the statute that "the practice, pleading and procedure in any such suit shall be in substantial accordance with the practice, pleading and *Page 110 
procedure for the foreclosure of mortgages of real estate." See Chap. 15038, Acts of 1931; Sec. 69, Chap. 14658, Acts of 1931; 4 Am. Juris., p. 443; 7 C.J.S., p. 8; Ann. Cas. 1913d 1120.
Affirmed.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
BROWN and CHAPMAN, J. J., dissent.